Citation Nr: 1202439	
Decision Date: 01/23/12    Archive Date: 02/07/12

DOCKET NO.  04-28 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a right shoulder disability.

2.  Entitlement to service connection for a left shoulder disability.

3.  Entitlement to service connection for a low back disability.

4.  Entitlement to service connection for an eye disorder.


REPRESENTATION

Appellant represented by:	Kenneth L. LaVan, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran served on active duty from August 1975 to August 1978, with a period of service in the Georgia Army National Guard from April 1979 to April 1980, and additional service in the U.S. Army Reserves, to include several periods of active duty for training (ADT).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2003 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Veteran testified at a Travel Board hearing in September 2006.

In April 2007, the Board remanded the request to reopen a claim for service connection for a right shoulder disability, and the claims for service connection for a left shoulder disability, a low back disability and an eye disorder for further development. 

In March 2010, the Board issued a decision reopening the claim for service connection for a right shoulder disability.  The Board then denied the claim for entitlement to service connection for a right shoulder disability on the merits and also denied the claims of entitlement to service connection for a left shoulder disability, a low back disability and an eye disorder.

The Veteran appealed the Board's March 2010 decision to the U. S. Court of Appeals for Veterans Claims (Court).  In a January 2011 order, granting a joint motion, the Court partially vacated the Board's decision to the extent that it denied the Veteran's claims for entitlement to service connection for a left and right shoulder disability, a back disability and an eye disorder and remanded the claims for further development and readjudication in compliance with the directives specified in the joint motion. 

In July 2011 the Veteran submitted additional evidence with a waiver of RO consideration.

In order to comply with the Court's order, the Board is remanding the claim to the RO.  The RO rather than the Appeals Management Center (AMC) is the appropriate destination since the Veteran is now being represented by a private attorney. 

  
REMAND

According to the joint motion, a remand is required to attempt to obtain all of the Veteran's service treatment records.  Specifically, it was noted in the joint motion that service treatment records from the Veteran's period of service in the Georgia Army National Guard from April 1979 to April 1980 were not of record.  In August 2009, the RO initially requested the Veteran's service treatment records from the Georgia Army National Guard.  However, in a November 2009 response, the Georgia Army National Guard requested that the RO provide the Veteran's date of discharge and advised that no further action on the request could be accomplished until the date of discharge was received.  The RO did not provide the requested information to the Georgia Army National Guard.  Thus, an additional attempt to retrieve those records is necessary.  See 38 U.S.C.A.  §§ 5103A(c)(1)  (West 2002); see also 38 C.F.R. § 3.159(c)(2), (3) (2011) (VA has an obligation to assist claimants, and will obtain a Veteran's "service medical records" and "other relevant records pertaining to the claimant's active military, naval, or air service."). 

The RO therefore needs to contact the Georgia Army National Guard and request any service treatment records pertaining to this Veteran.  If it is reasonably certain these records do not exist or that any further efforts to obtain them would be futile, he must be provided a written explanation of how service treatment records are maintained, why the search that was undertaken constitutes a reasonably exhaustive search, and why further efforts are not justified.  38 C.F.R. § 3.159(e)(1). 

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran's service treatment records from the Georgia Army National Guard from April 1979 to April 1980.  The extent of the efforts to obtain such records should be documented in the claims file. 

2.  After completion of the above, the claims should be reviewed in light of any new evidence.  If the claims are not granted, the Veteran and his attorney should be furnished an appropriate Supplemental Statement of the Case and be afforded an opportunity to respond. Thereafter, the case should be returned to the Board for appellate review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


